Citation Nr: 1202129	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-02 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a separate, compensable disability rating for bilateral cataracts and diabetic retinopathy, currently incorporated in a 20 percent disability rating for diabetes mellitus, type II.

2.  Entitlement to service connection for a right eye disorder, other than a cataract or diabetic retinopathy.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and June 2007 rating decisions of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's service connected bilateral cataracts and diabetic retinopathy is manifest by mild loss of vision, correctable consistently to no worse than 20/30 in the right eye and 20/40 in the left eye.

2.  Other than a cataract, the Veteran does not have a diagnosis of a right eye disorder.

3.  The Veteran's headaches are a result of his service connected diabetes.


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable disability rating for bilateral cataracts and diabetic retinopathy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.84a, Diagnostic Code 6079 (2008) (as in effect prior to the December 10, 2008 revision).

2.  Other than a cataract, a right eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in May 2006, December 2006, and March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  As these letters were sent prior to the initial adjudications of his claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records have been obtained.  Post-service treatment records and pertinent VA examinations have been obtained or conducted.  The Veteran has not identified any outstanding pertinent evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Factual Background

Service treatment records show that in August 1967, the Veteran told an examiner that he had a foreign body in his left eye.  Another service treatment record from August 1967 reflects that the Veteran had a history of pain in his left eye.  An examiner removed a foreign body from the Veteran's left eye, and the examiner indicated that there was no corneal scarring.  The November 1967 separation examination report reflects that the Veteran had normal eyes and a normal head.  The Veteran indicated on his November 1967 Report of Medical History (RMH) that he did not have eye trouble, and he did not experience frequent or severe headaches.

On VA examination for diabetes in May 2006, the Veteran said that he experienced vision problems.  Neurological examination showed that cranial nerves II through XII were grossly intact.  Sensory examination was normal to light touch.

A VA optometry note from June 2006 reflects that the Veteran had visual acuity of 20/25 in his right eye and 20/40 in his left eye.  The diagnosis given was no background diabetic radiculopathy, congenital drusen in both eyes, and early onset cataract in the left eye.

A VA optometry note from August 2006 indicates that the Veteran did not experience burning, itching, tearing, flashes, floaters, eyepain, or headaches.  Right eye visual acuity was 20/30-2, and left eye visual acuity was 20/50+1 and 20/40.  A diagnosis of compound hypermetropic astigmatism with presbyopia was listed.

On follow up in January 2007, visual acuity was 20/30- in the right eye and 20/40- in the left eye.  The examiner wrote that there was no apparent retinopathy in either eye.  Dominant drusen, cataracts, and compound hypermetropic astigmatism with presbyopia were found.

In January 2007, the Veteran submitted a computer printout of an image of a service member with a patch over his right eye.  The Veteran indicated that the image was taken in 1967.  He stated that while he was on active duty, dirt and grime cut into his right eye, and later he developed blurred vision and headaches.

In May 2007, a VA examiner opined that the Veteran's cataracts were secondary to his diabetes, but they did not yet affect his vision.  The examiner specified that the Veteran's reduced vision was secondary to macular drusen which were not secondary to diabetes.

A January 2008 VA optometry record reflects that the Veteran had visual acuity of 20/30-2 and 20/25+2 in the right eye.  His visual acuity was 20/30-1 and 20/25-2 in the left eye.  No retinopathy was found.  The examiner noted the presence of scattered drusen in both eyes which contributed to a reduction in visual acuity.  



On VA examination in October 2008, the examiner noted that the Veteran experienced having foreign bodies in his left eye while on active duty.  Visual acuity in the right eye was 20/40-1 and 20/25-1.  Visual acuity in the left eye was 20/40-1 and 20/30-2.  The examiner gave diagnoses of diabetes mellitus without apparent retinopathy, and cataracts in both eyes.

During his February 2009 DRO hearing, the Veteran remarked that while on active duty, he had some fragmentation that went out of his eye.  He said that he did not have any problems currently with that eye.  He stated that he had been treated for glaucoma.  He did not like to drive at night anymore.  He said that he could not see fine print.  He added that he suffered from headaches when his glucose level changed from his diabetes.  He treated his headaches by adjusting his insulin level and taking Advil.  He experienced his headaches at least two times a month.

A VA follow-up record from January 2009 indicates that the Veteran reported difficulty seeing.  Visual acuity was 20/20-1 in the right eye and 20/50-1 in the left eye.  The examiner remarked that the Veteran had diabetes without apparent retinopathy, congenital drusen in both eyes, conjunctival nevus in the left eye, hyperopia, astigmatism, and presbyopia.

On VA examination in January 2010, the Veteran reported experiencing occasional floaters.  Visual acuity was noted to be 20/25 for the right eye and 20/30- for the left eye.  The examiner concluded that there were no diabetic ocular changes.  Extensive hard drusen was present in both eyes.

On VA examination for diabetes in January 2010, it was noted that the Veteran denied experiencing any retinopathy.  The Veteran further reported experiencing headaches occasionally.  The examiner noted that cranial nerves II to XII were intact.  The examiner specified that the Veteran's headaches only occurred with low blood sugar, and he added that headaches are a known sequel of hypoglycemia.


Law and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board acknowledges that the portion of the rating schedule that addresses disabilities of the eyes was revised effective December 10, 2008.  Only claims received on or after December 10, 2008 will be evaluated under the new criteria.  73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The Veteran's claim was received prior to December 10, 2008 and therefore, the revised regulations are not for application.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 

(2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008). 

A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008). 

Bilateral Cataracts and Diabetic Retinopathy

Based on the evidence of record, the Board finds that the Veteran's bilateral cataracts and diabetic retinopathy do not warrant a compensable rating at any time during the period of appeal.  In this regard, the Board notes on review of all of the corrected visual acuity findings listed above, the findings consist primarily of findings of 20/40 or below for both eyes.  Corrected visual acuity of 20/40 for the right eye and of 20/40 for the left eye warrants a noncompensable rating under Diagnostic Code 6079.  

The Board recognizes that in August 2006 and January 2009, higher visual acuity findings of 20/50+1 and 20/50-1 were listed for the left eye respectively.  However, these represent isolated readings separated by a span of nearly three years.  Numerous lower visual acuity findings for the left eye are of record before, between, and after these findings.  As such, the Board finds that the August 2006 and January 2009 left eye visual acuity findings do not represent the sustained symptomatology required for a staged rating under Hart.

As there have been no other higher recordings of corrected visual acuity throughout the period of appeal, a separate, compensable disability rating is not warranted.



Law and Regulations-Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Right Eye Disability and Headaches

Concerning the claim for service connection for a right eye disorder, other than a cataract or diabetic retinopathy, the Board notes that the evidence is in conflict regarding whether the Veteran actually experienced a right eye injury while on active duty.  The Veteran has submitted a computer print showing a patch over his right eye ostensibly from the time he was on active duty, yet the only mention of an eye injury in the service treatment records concerns the left eye.  Regardless of this apparent discrepancy, the claim must be denied on the basis of lack of a current disability for which service connection can be awarded.

As reviewed above, the Veteran has received numerous eye examinations on a regular basis in connection with treatment for his diabetes.  However, other than cataracts and diabetic retinopathy, only drusen, astigmatism with presbyopia, and hyperopia have been diagnosed in the right eye.  The medical evidence indicates that these are congenital or developmental abnormalities.  The Board points out that congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  While the Board acknowledges that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993), and VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990)), there is no medical indication whatsoever that such occurred in this case.  None of the VA examination reports or treatment records give any indication of aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  As such, service connection is not warranted for right eye disorder, other than a cataract or diabetic retinopathy, due to the lack of a current disability for which service connection can be awarded.

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, the competent evidence simply does not support a fundamental finding that the Veteran the disability for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim).

The Board emphasizes that in addition to the medical evidence, it has considered the Veteran's assertions, and his representative, on his behalf.  However, the fundamental matter of current disability upon which this claims turns cannot be established on the basis of lay assertions, alone.  Laypersons are certainly competent to assert matters within their personal knowledge, to include observable symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, matters of diagnosis and etiology are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the identified individuals is shown to have appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Concerning the claim for service connection for headaches, there was no diagnosis of an actual headache disorder in service.  Also, the Veteran denied frequent or severe headaches on his November 1967 self-report of medical history at separation.  In short, no chronic headache disorder was shown in service.  Also, the Veteran has not asserted a continuity of headache symptoms dating from his active duty.  As there is no evidence of an in-service incurrence or continuity of symptoms dating from his active duty, service connection for headaches is not warranted on a direct basis.

However, the Veteran has asserted that service connection for headaches should be awarded on a direct basis.  Rather, he has asserted that he experiences headaches due to fluctuations with his glucose due to his service-connected diabetes.  The January 2010 VA examiner associated the Veteran's headaches with low blood sugar and acknowledged that headaches are a known consequence of hypoglycemia.  As the Veteran unquestionably has headaches that have been associated by satisfactory medical evidence to a service-connected disability (in this case, hypoglycemia due to diabetes), service connection for headaches is warranted on a secondary basis.

(Continued on next page.)



ORDER

A separate, compensable disability rating for bilateral cataracts and diabetic retinopathy, currently incorporated in a 20 percent disability rating for diabetes mellitus, type II, is denied.

Service connection for a right eye disorder, other than a cataract or diabetic retinopathy, is denied.

Service connection for headaches is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


